Citation Nr: 0638971	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes.

2.	Entitlement to service connection for coronary artery 
disease, as secondary to service-connected diabetes.

3.	Entitlement to an increased rating for hepatitis C, 
currently evaluated at 60 percent.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to September 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for coronary artery 
disease, as secondary to service-connected diabetes mellitus, 
continued the 60 percent evaluation for the veteran's 
service-connected hepatitis C, and declined to reopen the 
secondary service connection claim for hypertension.  The RO 
issued a notice of the decision in September 2002, and the 
veteran timely filed Notices of Disagreement (NOD) in October 
2002 and March 2003.  Subsequently, in March 2003 and May 
2003 the RO provided a Statement of the Case (SOC), and then, 
in March 2003 and June 2003, the veteran timely filed 
substantive appeals on these issues.  The RO consolidated all 
three claims when it certified the appeal to the Board in 
January 2004.

The veteran did not request a Board hearing on this matter.  
On appeal in April 2004, the Board reopened the veteran's 
service connection claim for hypertension, claimed as 
secondary to service-connected diabetes mellitus, and 
remanded the case for further development, to include 
providing the veteran a VA examination and requiring the RO 
to readjudicate the claims.  Subsequently, the RO issued a 
Supplemental Statement of the Case (SSOC) in October 2004.  

The Board finds that the RO complied with the April 2004 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).  




FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran is service-connected for diabetes mellitus, 
type II by a September 2002 rating decision.

3.	The veteran's diagnosis of hypertension predates his 
diagnosis of diabetes mellitus; his coronary artery 
disease does not appear to predate his diabetes diagnosis, 
but the only competent medical opinion indicates that no 
causal link exists between these two disabilities, as the 
veteran's diabetes is mild and he has longstanding 
hypertension; his service-connected diabetes did not cause 
or aggravate his hypertension or coronary artery disease.

4.	The veteran's service-connected hepatitis C is manifested 
by reported symptoms of severe fatigue and malaise, 
intermittent nausea and vomiting, right upper quadrant 
abdominal pain, severe anorexia and severe arthralgia; 
however, the most recent examination revealed little in 
the way of abnormal physical findings and his liver 
function studies were near normal; the veteran's hepatitis 
C is not manifested by near-constant debilitating 
symptoms.


CONCLUSIONS OF LAW

1.	The veteran's hypertension is not proximately due to, the 
result of, or aggravated by his service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.310 
(2006); 71 Fed. Reg. 52744 (2006).  . 

2.	The veteran's coronary artery disease is not proximately 
due to, the result of, or aggravated by his service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.310 (2006); 71 Fed. Reg. 52744 
(2006).  

3.	A rating in excess of 60 percent for service connected 
hepatitis C is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.114, Diagnostic Code 7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The June 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his secondary service connection claims, namely, 
proof of: (1) a current (claimed as secondary) physical or 
mental disability shown by medical evidence; (2) an already 
service-connected disability; and (3) that the service-
connected disability either caused or aggravated the current 
(claimed as secondary) disability.  It also apprised him of 
the evidence needed to establish his increased rating claim, 
that is, proof that his service-connected disability had 
worsened.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him.  It also specifically asked 
the veteran to provide VA with any other supporting evidence 
or information in his possession.  The Board finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the June 2004 
letter.  Despite the inadequate notice provided to the 
veteran on these latter two elements in this correspondence, 
the Board finds no prejudice to him in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the Board's 
determination that a preponderance of the evidence weighs 
against his claims renders moot any question about a 
disability rating and effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
September 2002 RO decision that is the subject of this appeal 
in its June 2004 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the October 
2004 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The appellant thus was not prejudiced by any defect in 
timing, as "the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, 19 Vet. App. at 128.       
  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an August 2004 VA examination, which was thorough in 
nature and adequate for the purposes of deciding these 
claims.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.  See also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).   


II. Law & Regulations

a. Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

The Board acknowledges that VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation:  "(b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310 (2006).  VA amended § 
3.310 "because of a court decision [Allen v. Brown, 7 Vet. 
App. 439 (1995)] that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected [disability,] which is 
caused by aggravation from a service-connected 
[disability]."  71 Fed. Reg. 52744 (Sept. 7, 2006).  Thus, 
"[t]he intended effect of this amendment is to conform VA 
regulations to the [Allen] court's decision."  71 Fed. Reg. 
52744 (Sept. 7, 2006).  Because this amendment is in the 
nature of a clarifying revision, rather than a substantive 
change, and because VA clearly expressed its intent to 
conform this regulation to already-existing case law, the 
Board will employ the same analysis as it has since Allen and 
consistent with the principles contained therein, as outlined 
above.       

b. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for hepatitis C, 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 sets forth the relevant 
criteria.  Specifically, and relevant to the instant case, a 
veteran will generate a 60 percent rating with evidence of 
daily fatigue, malaise and anorexia with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period, but not occurring 
constantly.  38 C.F.R. § 4.114, Diagnostic Code 7354.  Note 
(2) defines an "incapacitating episode" as a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic 
Code 7354, Note (2).  A veteran will garner a maximum 100 
percent rating for hepatitis C if he has near-constant 
debilitating symptoms (such as, fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  38 C.F.R. § 4.114, Diagnostic Code 7354.  

c. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in the instant case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

d. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  





III. Analysis

a. Hypertension & Coronary Artery Disease

Factual Background
VA medical reports dated April 1993, March 1994 and October 
1994 contain diagnoses of hypertension.  

In an October 1999 VA medical report, Dr. S.M.R. (initials 
used to protect the veteran's privacy) indicated that the 
veteran had "borderline diabetes."

In a March 2000 VA medical note, Dr. J.S. explained the 
procedures submitted to by the veteran, namely, a left heart 
catheterization and a coronary audiogram.  He explained that 
the left main and right coronary arteries were normal, but 
that he observed lesions on the left anterior descending 
artery as well as a lesion about the left circumflex artery.  
Dr. J.S. recommended an angioplasty and stent for the left 
circumflex artery.  

A May 2001 VA medical notation indicates that the veteran had 
had placement of coronary stents with anticipated further 
placements in the future.  Another May 2001 VA report 
indicates that the veteran had diabetes mellitus and 
hypertension.     

An April 2002 VA medical report reflects that the veteran 
complained of coronary artery disease, and a May 2002 VA 
examination report states that the veteran had diabetes, 
revealed three years before from a routine blood test, in 
addition to coronary artery disease for which he received 
stent placement.  The May 2002 VA examiner diagnosed the 
veteran with diabetes, coronary artery disease with stent 
placement and essential hypertension.  June 2002 and July 
2002 VA examination reports conveyed similar information, to 
include that the veteran had diabetes since approximately 
2000.    

The RO granted service connection for diabetes mellitus, type 
II in September 2002, effective from July 9, 2001, the date 
that this disease became compensable as a presumptive 
disability due to herbicide exposure under new regulations.

In his August 2004 VA medical examination, the examiner, Dr. 
M.D., indicated that the veteran had received a diagnoses of 
coronary artery disease in 1999, hypertension in 1975 and 
diabetes mellitus in 2000.  

On physical examination, the veteran displayed a blood 
pressure of 136/80 and his heart had a regular rhythm without 
murmurs or gallops.  An echocardiogram yielded an ejection 
fraction of 65 percent and no abnormalities were noted of the 
valves or chambers.  

Dr. M.D. diagnosed the veteran with diabetes mellitus, 
hypertension, and coronary artery disease.  He determined 
that it was less likely than not that the veteran's 
hypertension was secondary to his service-connected diabetes 
mellitus, as his hypertension predated his diabetes by many 
years.  The veteran also had no renal disease, and his 
diabetes was mild.  Dr. M.D. similarly concluded that it was 
less likely than not that the veteran's coronary artery 
disease was secondary to his diabetes, as the former predated 
the latter, his diabetes was mild and the veteran had long-
standing hypertension.   

Discussion
The Board determines that the evidence preponderates against 
the veteran's secondary service connection claim with respect 
to hypertension.  Specifically, the record reflects that the 
veteran received a hypertension diagnosis as early as 1993, 
that is, at least seven years prior to Dr. S.M.R's initial 
1999 diagnosis of "borderline diabetes."  In addition, the 
most recent medical opinion of Dr. M.D. indicated that it was 
less likely than not that the veteran's hypertension was 
caused or aggravated by his service-connected diabetes.  The 
record contains no opposing medical opinions in this regard, 
and accordingly, the Board denies this claim.  

With respect to the veteran's secondary service connection 
claim of coronary artery disease, the Board determines that 
the evidence preponderates against this claim as well.  While 
it appears to the Board that the evidence of record 
demonstrates that the veteran's diabetes in fact was 
diagnosed in October 1999, some five months prior to the 
veteran's March 2000 left heart catheterization and coronary 
audiogram, which led to stent placements, Dr. M.D. provided 
other persuasive rationales for his opinion that the 
veteran's diabetes did not cause or aggravate his coronary 
artery disease.  In particular, aside from his debatable 
assessment that the veteran's coronary artery disease 
predated his diabetes, Dr. M.D. additionally reasoned that 
the veteran's coronary artery disease was not likely 
secondary to the diabetes because of the mild nature of his 
diabetes and because of his long-standing hypertension.  
Again, no contrary medical opinion has been offered, and 
therefore, the Board concludes that the evidence 
preponderates against the veteran's claim.    

b. Hepatitis C

Factual Background
In May 2000, the RO granted service connection for hepatitis 
C, evaluating at 60 percent.  Subsequently, in April 2002, 
the veteran filed his increased rating claim for hepatitis C 
that is, in part, the subject of the instant appeal.

A July 2002 VA examination report by Dr. N.P., who reviewed 
the claims file, indicates that the veteran complained of 
fatigue, weakness and depression.  He reported that he did 
not experience nausea, vomiting or abdominal pain.  Clinical 
testing revealed a viral load greater than 500,000.  Based on 
these data, Dr. N.P. diagnosed the veteran with hepatitis C 
and fatigue, "maybe secondary to hepatitis C . . . ."   

Subsequently, in an August 2004 VA examination report, Dr. 
M.D. noted that a May 2002 laboratory test showed hepatitis 
C, PCR quantitative greater than 1,000,000 and a July 2003 
PCR was 1,730,000.  He also commented that the veteran was 
placed on Temporary Disability Retirement List (TDRL) during 
service between 1973 and 1974 because of fatigue, abnormal 
liver function tests and a liver biopsy consistent with 
hepatitis.  The veteran has never had acute hepatitis and has 
never been treated for hepatitis C, although such treatment 
was planned for the future.  The veteran reported having 
right upper quadrant abdominal pain with some intermittent 
nausea and vomiting in the last year.  He did not currently 
have jaundice, abdominal swelling or hematemesis.  
Subjectively, the veteran described having severe fatigue and 
malaise with no energy, moderate to severe nausea which 
arises at times from the smell of food, vomiting when he has 
a headache, severe anorexia, inability to taste or smell 
food, very severe arthralgia, particularly in the knee 
joints, with pain rated as an 8 or 9 out of 10, chronic and 
severe right upper quadrant pain in addition to right lower 
abdomen pain.      
 
Dr. M.D. diagnosed the veteran with a hepatitis C viral 
infection and stated that he had no physical findings 
attributable to his hepatitis C.  He concluded that the 
veteran had a viral load of almost 2 million, with 
essentially normal liver function tests, except for minimal 
elevation of the PTT and minimal elevation of the AST.  
Subjectively, the veteran described many severe symptoms, but 
Dr. M.D. determined that there was no objective finding to 
indicate that the veteran had near-constant debilitation.  

Discussion 
The Board determines that the evidence preponderates against 
the veteran's hepatitis C claim.  Specifically, the most 
recent, August 2004 medical opinion of Dr. M.D. indicates 
that, despite the veteran's concededly severe symptoms, to 
include fatigue, general malaise, chronic right upper 
quadrant abdominal pain, severe arthralgia and intermittent 
nausea and vomiting, he did not objectively display near-
constant debilitating symptoms, as would be required for the 
next higher rating of 100 percent.  Accordingly, the Board 
denies this claim.  

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
hepatitis C has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused a 
marked interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his hepatitis C pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



IV. Conclusion 
For the reasons stated above, the Board finds that secondary 
service connection is not warranted for either the veteran's 
hypertension or his coronary artery disease and that an 
increased rating for service-connected hepatitis C is not 
warranted.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine does not apply 
to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  


ORDER

Service connection for hypertension, as secondary to service-
connected diabetes, is denied.

Service connection for coronary artery disease, as secondary 
to service-connected diabetes, is denied.

An increased rating for service-connected hepatitis C, 
currently evaluated at 60 percent, is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


